DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Withdrawn claims 7, 8, 9 have been rejoined.

Allowable Subject Matter
Claim 1-12 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims are a first and second flexurally elastic skin panel, and the attachment of a actuator system to these skin panels to move them parallel to each other the change the shape of the flight control surface by bending or flexing the skin. The actuation system is made up such that a fixed structural element of the actuator system is fastened to a fixed skin panel and a movable structural element of the actuator system is fastened directly to the second flexurally elastic skin panel, or the fixed structural element of the actuator system is fastened to the second flexurally elastic skin panel and the movable structural element of the actuator system is fastened directly to the fixed skin panel. In moving the first or second skin panel relative to the fixed skin panel the flight control surface shape is changed.  
The closest prior art reference is Bryant. However the Bryant reference does not directly connect first or second skin panel to a fixed panel. This would not be an obvious .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642